DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is a NON-FINAL Office Action upon the request for continued examination, filed February 19th, 2021, of Application No. 15/867593, filed January 30th, 2018. The amendment to Claim 1, filed January 12th, 2021, has been entered. No claims have been cancelled, and there are no newly presented claims. Claims 1-20 are pending in the application and have been examined on the merits discussed below 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (e.g. a law of nature, natural phenomenon, or abstract idea) without significantly more. 	In a test for patent subject matter eligibility, claims 1-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below:	Independent claims 1, 9, and 18 recite a system, method, and medium, respectively. Under Step 2A, Prong I, these independent claims are directed to an abstract idea without significantly more, as they recite a judicial exception. Computing a similarity score using a matching times similarity approach, and [providing] content relating to an online store are content related to the online store.” From the broadest reasonable interpretation of this limitation, content related to an online store is considered to be, at least one of, advertising, marketing, sales activities and behaviors. Additionally, “computing a similarity score” is considered to be a mathematical concept. Therefore, under step 2A, Prong I, independent claims 1, 9, and 18 recite an abstract idea. 	Step 2A, Prong II is to determine whether any claim recites an additional element that integrates the judicial exception (abstract idea) into a practical application. Independent claims 1, 9, and 18 recite a processor and a memory, and a trained look-alike model; as well as initiating the rendering of a webpage. These additional elements have not been found to integrate the judicial exception into a practical application. A memory and processor are seen as merely using a computer as a tool to perform an abstract idea. For example, claim 1 states, “…a processor configured to read the instructions to: compute a similarity score between a plurality of customer records…” computing a similarity score is considered to be an abstract idea, and the processor used to initiate this step is seen as applying an exception using a generic computer component. The trained look-alike model has not been claimed to such a degree that could prove anything more than a generic computer performing generic computer tasks or functions. Finally, a processor initiating the rendering of a webpage is considered to be adding insignificant extra-solution activity to the judicial exception, e.g. providing content of an online store, as initiating the rendering of a webpage is merely selecting a particular data source or type of data to be manipulated (MPEP 2106.05(g)). This element does not add a meaningful limitation to the process of providing content to a user within a pool of customer records. Therefore, the additional elements do not integrate the abstract idea into a practical application. Dependent claims 1-8, 10-17, and 19-20 further recite the system, method, and medium of independent claims 1, 9, and 18. When analyzed as a whole, the dependent claims are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea. For example, dependent claims 3-6, 12-15, and 19 are directed to a mathematical means of calculating a similarity score using the Jaccard similarity, local sensitive hashing, or a k-d tree technique. This additional limitation is no more than using a mathematical formula or equation to further narrow the abstract idea set forth in the independent claims. While providing helpful context to the claim limitations in that they require the use of the Jaccard similarity, etc…, these claims do not provide for a function beyond “applying” the abstract idea to the claimed technology, which is an abstract idea. Under Step 2A, Prong I, these additional limitations only further narrow the abstract idea set forth in the independent claims. 	Under Step 2A, Prong II, for dependent claims 1-8, 10-17, and 19-20, there are no further additional elements introduced. The additional element discussed in the dependent claims (memory, processor, etc…) is seen as adding the words, “apply it” (or an equivalent) with the judicial exception, or merely using a computer as a tool to perform an abstract idea. For 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Modarresi et al. (US 2019/0080352 A1), hereinafter Modarresi, in view of Pearce et al. (US 2017/0046426 A1), hereinafter Pearce, and further in view of Krishnamurthy et al. (US 2017/0053208 A1), hereinafter Krishnamurthy.
	As per claim 1, Modarresi discloses a system, comprising:
	A memory having instructions stored thereon, and a processor configured to read the instructions to ([0062] computing device 600 can include a processor 601 that is communicatively coupled to a memory 602 and that executes computer-executable program code and/or accesses information stored in memory 602 or storage 603 [See also: 0036; 0041; compute a similarity score between a plurality of customer records in a seed set and a pool of customer records, wherein each customer record in the seed set includes at least one purchase record associated with online purchases and at least one purchase record associated with in-store purchases ([0015] embodiments of the invention assess the similarity of users to a segment using a new metric that scores the users based on the similarity of the users to a representation of the segment … a similarity score of each of the other users is determined by comparing the traits of each of the other users [0019] for example, a first rule for a first segment can identify all users who have made at least two online purchases. [0020] the phrase “user” includes customers that data is collected about via in-store interactions [0026] user data 132 [customer records] is collected directly and indirectly from the users during their use of user devices 103A-N and/or from other user information sources. For example, information may be compiled from user-provided information in user profiles associated with various accounts, user interactions with user interfaces provided on web pages and applications, user in-store shopping behavior, and many other sources);
	select, based on [a similarity score], a subset of the pool of customer records having similarity scores above a predetermined threshold ([0015] an average similarity score of the baseline users can be used as such a similarity threshold [FIG. 2 and related text] Step 201: user data [customer records] Step 208: identify other users to include in the segment [a subset of the pool] by comparing scores with threshold… any of the other users having similarity scores that are better than the average score of the baseline users are considered “lookalikes” and are added to the segment [0017] providing a technique for identifying lookalike users for a segment [0029] The server 108 additionally includes a campaign engine 112 configured to create segments of users and/or distribute electronic content to those users. The campaign engine 112 includes a segment creator 120 [look-alike model]… segment creator 120 includes several sub-modules, including a base line user creator 122, a segment analyzer 124, initiating rendering of a webpage including content to at least one device associated with  the subset of the pool of customer records ([0020] "user” refers to any customer or other person who uses or who may someday use an electronic device… to execute a web browser… or otherwise use the electronic device to access electronic content via an electronic network such as the Internet …users access and interact with online ads received through electronic networks such as the Internet. Marketers and other analysts send some customers and other users online ads to advertise products and services using electronic networks such as the Internet [0026] Analysts, such as marketers and other people who send electronic content to users, access the server 108 to provide electronic content based on user data 132 about the users of user devices 103A - N [0027] the analyst creates a marketing campaign targeting a segment of users with advertisements for a new credit card offering with particular benefits for new college grads. The analyst creates a segment of users (e.g., of users whose age is known to be 20 in the user data 132) and sends electronic content with the advertisements to those users. The server 108 can be configured with various engines to facilitate creating and using such segments [0029] The server 108 additionally includes a campaign engine 112 configured to create segments of users and/or distribute electronic content to those users).
	While Modarresi discloses calculating a similarity score, they fail to disclose a matching times method. Pearce discloses the following:
wherein the similarity score is computed using a matching times similarity approach ([0064] FIG. 11 shows example operations used by CPU(s) 16 to calculate a similarity between two individual electronic investment contact profile data records A and B. To calculate the similarity for a single metric group of the profile data records between two investment manager contacts, the example shown in FIG. 11 uses a Weighted Jaccard Index [matching times similarity approach] which is defined as follows:
                
                    J
                    
                        
                            A
                            ,
                            B
                        
                    
                    =
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    m
                                    i
                                    n
                                    ⁡
                                    (
                                    
                                        
                                            A
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    m
                                    a
                                    x
                                    ⁡
                                    (
                                    
                                        
                                            A
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                            
                        
                    
                
            
[0065] The Weighted Jaccard Index defines the similarity between two vectors of equal magnitude, A=(A1, A2, . . . . An) and B=(B1, B2,. . . . . Bn), as the ratio of the sum of the all the minimum values and maximum values for each element. So here vectors A and B correspond to the profiles for a particular metric group for investment contact A profile data record and investment contact B profile data record). 	In interest of compact prosecution, the Examiner notes that Modarresi also discloses the following:	select, based on the matching times similarity approach, a subset of the pool of customer records having similarity scores above a predetermined threshold ([0066] As individual investment strategies evolve and change over time as the economic landscape changes, it is preferable to ensure that the investment manager contacts who are interacting with the same type of companies at the same time [a subset of the pool of customer records] are given the highest similarity scores (which are calculated based on the matching times similarity approach, see citation for [0064-0065], above). This may be accomplished, for example, by the CPU(s) 16 implementing a rule that the smaller the gap in time between two investment manager contacts interacting with the same type of public company the stronger the indicator of similarity)	Modarresi and Pearce are analogous references, as both disclose multiple methods of 
	While the combination of Modarresi and Pearce discloses purchase histories for in-store purchases, they fail to disclose purchase histories of the online store of an entity, however Krishnamurthy discloses the following:
	a pool of customer records having no purchase records associated with online purchases from an online store ([0102] The following list describes example types of segments 508 that may be established. End users 114 may be placed into one or more of the following segments. [0103] a. From search results page: An end user that is arriving at a website as a result of a search query. [0110] h. Window Shoppers: End users who are frequent or repeat visitors but have no purchase history)	a webpage including content related to the online store to at least one device associated with the subset of the pool of customer records ([0022] Machine learning algorithms operate using input features to produce an output recommendation. The features used in machine learning algorithms that are applied to clickstream data for an ecommerce 	Modarresi, Pearce, and Krishnamurthy are analogous references, as all disclose methods of collecting and analyzing data in a business environment to gain insight on various stakeholders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the purchase records and online store of Krishnamurthy into the system of Modarresi and Pearce. Modarresi and Pearce disclose a system which allows customers to be segmented into groups, and also disclosing the many traits that may be used as a determination factor. Applying a trait in which a customer has no record of online purchases would provide an obvious benefit of allowing online stores to find and target potential customers. Additionally, while Modarresi and Pearce fail to disclose that the rendered web page includes content related to an online store, one of ordinary skill in the art 
	As per claim 2, Modarresi, Pearce, and Krishnamurthy disclose the system of claim 1, and Modarresi also discloses the following:
	wherein computing of the similarity score is based on purchase records associated with in-store purchases of the customer records in the seed set and purchase records associated with in-store purchases of the customer records in the pool ([0015] embodiments of the invention assess the similarity of users to a segment using a new metric that scores the users based on the similarity of the users to a representation of the segment … a similarity score of each of the other users is determined by comparing the traits [customer records] of each of the other users [0019] for example, a first rule for a first segment can identify all users who have made at least two online purchases. [0020] the phrase “user” includes customers that data is collected about via in-store interactions [purchase records associated with in-store purchases] [0026] information may be compiled from user interactions with user interfaces provided on web pages and applications, user in-store shopping behavior).
	As per claim 3, Modarresi, Pearce, and Krishnamurthy disclose the system of claim 2, and Modarresi also discloses the following:
	wherein the similarity score is calculated using Jaccard similarity ([0043] for binary traits, the similarity score is determined using Jaccard similarity).
	As per claim 4, Modarresi, Pearce, and Krishnamurthy disclose the system of claim 3, and Modarresi also discloses the following:
	wherein the Jaccard similarity is calculated for each of the customer records in the pool of customer records based on a number of items included in purchase records associated with the pool of customer records, without regard to a quantity of each item purchased ([0043] for binary traits, the similarity score is determined using Jaccard similarity… any user’s traits [customer records] can be represented as a vector. For example users 1 and 2 
	As per claim 5, Modarresi, Pearce, and Krishnamurthy disclose the system of claim 3, and Modarresi also discloses the following:
	wherein the Jaccard similarity is calculated for each of the customer records in the pool of customer records based on a number of items included in purchase records associated with the pool of customer records, and a quantity of each item purchased ([0043] for binary traits, the similarity score is determined using Jaccard similarity… any user’s traits can be represented as a vector. For example users 1 and 2 can be represented as u(1)=[2,4,6] and u(2)=[3,2,4] where these vectors represent three traits of each user. For example, these three traits can be a number of clicks on a webpage, an amount of time spent on a web page, and an amount of money spent using the links on the webpage. These traits can also include [0026] user in-store shopping behavior, which one of ordinary skill in the art can infer that this information includes the number of items purchased, as well as the quantity of each item purchased, by one of the in- store purchasers).
	As per claims 7, 16, and 20, Modarresi, Pearce, and Krishnamurthy disclose the system, method, and medium of claims 1, 9, and 18, respectively, and Modarresi also discloses the following:
	wherein the processor ([0062] the computing device can include a processor) is configured to filter customer records in a population set to generate the pool of customer records, such that each customer record in the pool includes at least one purchase record including at least one item from a selected class of items ([0029] the campaign engine includes a segment creator … which includes several modules such as the baseline user purchase record including at least one item from a selected class of items, of the users [customer record] who will be included in the segment These traits can also include [0026] information compiled from user interactions with user interfaces provided on web pages and applications, user in-store shopping behavior [FIG. 2; related texts])
	Krishnamurthy further discloses online purchase records:
	a pool of customer records having no purchase records associated with online purchases from an online store ([0102] The following list describes example types of segments 508 that may be established. End users 114 may be placed into one or more of the following segments. [0110] Window Shoppers: End users who are frequent or repeat visitors [to a website] but have no purchase history) 
	As per claims 8 and 17, Modarresi, Pearce, and Krishnamurthy disclose the system of claim 1 and method of claim 9, respectively. Modarresi also discloses the following:
	wherein the processor ([0062] the computing device can include a processor) is configured to filter customer records in a population set to generate the pool of customer records having no purchase records associated with online purchases from the online store, such that each customer record in the pool is associated with a predetermined demographic group ([0029] the campaign engine includes a segment creator … which includes several modules such as the baseline user creator … which is configured to identify baseline users to include in a segment based on a segment rule, [filtering a population], that specifies one or more traits, of the users who will be included in the segment [predetermined demographic group]. These traits can also include [0026] information compiled from user interactions with user interfaces provided on web pages and applications, user in-store shopping behavior.  [0015] user data includes data about numerous traits of the users, such as, name, age, browser type, income, etc. [demographic groups] [FIG. 2; related texts]).

	a pool of customer records having no purchase records associated with online purchases from an online store ([0102] The following list describes example types of segments 508 that may be established. End users 114 may be placed into one or more of the following segments. [0110] Window Shoppers: End users who are frequent or repeat visitors [to a website] but have no purchase history) 
	As per claims 9 and 18, Modarresi discloses a method and a non-transitory, machine readable medium encoded with program instructions, such that when the program instructions are executed by a processor, the processor performs a method for targeting advertising, comprising:
	Training, by a processor ([0062]), a computer-implemented look-alike model with a training sample including a first plurality of customer records, each of the first plurality of customer records having purchase records associated with online purchases from an online store and purchase records associated with in-store purchases ([0017] a technique for identifying lookalike users for a segment [training sample including a first plurality of customer records] [0019] for example, a first rule for a first segment can identify all users who have made at least two online purchases [purchase records associates with online purchases]. [0020] the phrase “user” includes customers that data is collected about via in-store interactions [0026] user data 132 [customer records] is collected directly and indirectly from the users during their use of user devices 103A-N and/or from other user information sources. For example, information may be compiled from user-provided information in user profiles associated with various accounts, user interactions with user interfaces provided on web pages and applications, user in-store shopping behavior [purchase records associated with in-store purchases], and many other sources);	wherein the computer-implemented look-alike model is configured to implement a [Jaccard] similarity approach ([FIG. 3, related texts], [FIG. 4, related texts] [0029] The server 	using, by the processor, the trained look-alike model to compute a similarity score between a seed set including a second plurality of customers and each customer record within a pool of customer records, wherein each of the second plurality of customer records includes purchase records associated with online purchases and purchase records associated with in-store purchases ([0015] embodiments of the invention assess the similarity of users to a segment using a new metric that scores the users based on the similarity of the users to a representation of the segment … a similarity score of each of the other users is determined by comparing the traits [customer records] of each of the other users [0019] for example, a first rule for a first segment can identify all users [customer records] who have made at least two online purchases. [0020] the phrase “user” includes customers that data is collected about via in-store interactions [purchase records] [0026] information may be compiled from user interactions with user interfaces provided on web pages and applications, user in-store shopping behavior);	selecting, by the processor ([0062]), a subset of the pool of customer records having similarity score above a predetermined threshold ([0015] an average similarity score of the baseline users can be used as such a similarity threshold [FIG. 2 and related text] Step ; and	initiating, by the processor, rendering of a webpage including content to at least one device associated with the subset of the pool of customer records ([0020] "user” refers to any customer or other person who uses or who may someday use an electronic device… to execute a web browser… or otherwise use the electronic device to access electronic content via an electronic network such as the Internet …users access and interact with online ads received through electronic networks such as the Internet. Marketers and other analysts send some customers and other users online ads to advertise products and services using electronic networks such as the Internet [0026] Analysts, such as marketers and other people who send electronic content to users, access the server 108 to provide electronic content based on user data 132 about the users of user devices 103A - N [0027] the analyst creates a marketing campaign targeting a segment of users with advertisements for a new credit card offering with particular benefits for new college grads. The analyst creates a segment of users (e.g., of users whose age is known to be 20 in the user data 132) and sends electronic content with the advertisements to those users. The server 108 can be configured with various engines to facilitate creating and using such segments [0029] The server 108 additionally includes a campaign engine 112 configured to create segments of users and/or distribute electronic content to those users [0062] processor 601)

	implement a matching times similarity approach ([0064] FIG. 11 shows example operations used by CPU(s) 16 to calculate a similarity between two individual electronic investment contact profile data records A and B. To calculate the similarity for a single metric group of the profile data records between two investment manager contacts, the example shown in FIG. 11 uses a Weighted Jaccard Index [matching times similarity approach] which is defined as follows:
                
                    J
                    
                        
                            A
                            ,
                            B
                        
                    
                    =
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    m
                                    i
                                    n
                                    ⁡
                                    (
                                    
                                        
                                            A
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    m
                                    a
                                    x
                                    ⁡
                                    (
                                    
                                        
                                            A
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                            
                        
                    
                
            
[0065] The Weighted Jaccard Index defines the similarity between two vectors of equal magnitude, A=(A1, A2, . . . . An) and B=(B1, B2,. . . . . Bn), as the ratio of the sum of the all the minimum values and maximum values for each element. So here vectors A and B correspond to the profiles for a particular metric group for investment contact A profile data record and investment contact B profile data record).	In interest of compact prosecution, the Examiner notes that Modarresi also discloses the following:	selecting a subset of the pool of customer records having similarity score above a predetermined threshold ([0066] As individual investment strategies evolve and change over time as the economic landscape changes, it is preferable to ensure that the investment manager contacts who are interacting with the same type of companies at the same time [a subset of the pool of customer records] are given the highest similarity scores (which are calculated based on the matching times similarity approach, see citation for [0064-0065], above). This may be accomplished, for example, by the CPU(s) 16 implementing a rule that the smaller the gap in time between two investment manager contacts interacting with the same type of public company the stronger the indicator of similarity)
	While the combination of Modarresi and Pearce discloses purchase histories for in-store purchases, they fail to disclose purchase histories of the online store of an entity, however Krishnamurthy discloses the following:
	a pool of customer records having no purchase records associated with online purchases from the online store ([0102] The following list describes example types of segments 508 that may be established. End users 114 may be placed into one or more of the following segments. [0110] Window Shoppers: End users who are frequent or repeat visitors [to a website] but have no purchase history)	a webpage including content related to the online store to at least one device associated with the subset of the pool of customer records ([0022] Machine learning algorithms operate using input features to produce an output recommendation. The features used in machine learning algorithms that are applied to clickstream data for an ecommerce 	Modarresi, Pearce, and Krishnamurthy are analogous references, as all disclose methods of collecting and analyzing data in a business environment to gain insight on various stakeholders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the purchase records and online store of Krishnamurthy into the system of Modarresi and Pearce. Modarresi and Pearce disclose a system which allows customers to be segmented into groups, and also disclosing the many traits that may be used as a determination factor. Applying a trait in which a customer has no record of online purchases would provide an obvious benefit of allowing online stores to find and target potential customers. Additionally, while Modarresi and Pearce fail to disclose that the rendered web page includes content related to an online store, one of ordinary skill in the art 
	As per claim 10, Modarresi, Pearce, and Krishnamurthy disclose the system of claim 9, and Modarresi also discloses the following:
	wherein the look-alike model includes a computer-implemented logistic regression model ([0044] when determining the similarity scores, missing data is accounted for by computing the missing data and using the results to compute the similarities. Models that compute missing data include … regression models).
	As per claim 11, Modarresi, Pearce, and Krishnamurthy disclose the system of claim 9, and Modarresi also discloses the following:
	wherein the similarity score is computed based on purchase records related to in-store purchases of the customer records in the seed set purchase records related to in-store purchases of the customer records in the pool ([0015] embodiments of the invention assess the similarity of users to a segment using a new metric that scores the users based on the similarity of the users to a representation of the segment … a similarity score of each of the other users is determined by comparing the traits [customer records] of each of the other users [0019] for example, a first rule for a first segment can identify all users who have made at least two online purchases. [0020] the phrase “user” includes customers that data is collected about via in-store interactions [purchase records associated with in-store purchases] [0026] information may be compiled from user interactions with user interfaces provided on web pages and applications, user in-store shopping behavior).
	As per claims 12, 14, and 19, Modarresi, Pearce, and Krishnamurthy disclose the system of claim 11, system of claim 12, and method of claim 18, respectively. Modarresi also discloses the following:
	wherein the similarity score is computed using Jaccard similarity ([0043] for binary traits, the similarity score is determined using Jaccard similarity).wherein the Jaccard similarity each of the customer records in the pool is computed based on a number of items included in purchase records associated with the pool of customer records and a quantity of each item purchased ([0043] for binary traits, the similarity score is determined using Jaccard similarity… any user’s traits [customer records] can be represented as a vector. For example users 1 and 2 can be represented as u(1)=[2,4,6] and u(2)=[3,2,4] where these vectors represent three traits of each user. For example, these three traits can be a number of clicks on a webpage, an amount of time spent on a web page, and an amount of money spent using the links on the webpage. These traits can also include [0026] user in-store shopping behavior, which one of ordinary skill in the art can infer that this information includes the number of items purchased, as well as the quantity of each item purchased, by one of the in-store purchasers).
	As per claim 13, Modarresi, Pearce, and Krishnamurthy disclose the system of claim 12, and Modarresi also discloses the following:
	wherein the Jaccard similarity each of the customer records in the pool is computed based on a number of items included in purchase records associated with the pool of customer records, without regard to a quantity of each item purchased ([0043] for binary traits, the similarity score is determined using Jaccard similarity… any user’s traits [customer records] can be represented as a vector. For example users 1 and 2 can be represented as u(1)=[2,4,6] and u(2)=[3,2,4] where these vectors represent three traits of each user. For example, these three traits can be a number of clicks on a webpage, an amount of time spent on a web page, and an amount of money spent using the links on the webpage. These traits can also include [0026] user in-store shopping behavior, which one of ordinary skill in the art can infer that this information includes the number of items purchased by one of the in-store purchasers.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Modarresi, in view of Pearce, further view of Krishnamurthy, and further in view of Weston et al. (US 2017/0193390 A1), hereinafter Weston.
	As per claims 6 and 15, Modarresi, Pearce, and Krishnamurthy disclose the system and method of claims 2 and 15, respectively, however both fail to disclose sensitive hashing or a k-d tree technique. Weston discloses the following:
	wherein the similarity score is calculated/computed using local sensitive hashing or a k-d tree technique ([0056] the similarity score between the user and the target entity may be determined using any of the techniques described in connection with step 620. [0062] social networking system 160 may use locality sensitive hashing, … , a space-partitioning data structure for organizing points in a k- dimensional space (e.g., a k-dimensional tree)).	Modarresi, Pearce, and Krishnamurthy are analogous references, as all disclose methods of collecting and analyzing data in a business environment to gain insight on various stakeholders. It would have been obvious of one of ordinary skill in the art before the effective filing date to substitute Weston’s k-d tree technique and local sensitive hashing for the Jaccard method used by Modarresi. Doing so allows for multiple approaches to compute similarity scores, allowing for a more rounded computing system that offers multiple methods of comparing users.
Response to Amendments/Arguments
Applicant’s amendment to claim 1, filed January 12th, 2021, has been found to overcome the Examiner’s previous rejection under 35 U.S.C. 112(b). The limitation (e.g. trained look-alike model) has been removed, and the claim amended to clearly show the scope of Applicant’s claim. Accordingly, the rejection under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 8-9, filed January 12th, 2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive. the Jaccard similarity and the matching times similarity approach are not necessarily separate calculations, but instead the Jaccard similarity can be computed using the matching times similarity network.” Applicant’s specification and arguments have also shown support for similarly rejected limitations, such as a local sensitive hashing technique. Accordingly, the rejection of claims 1-8, 12-15, and 19 has been withdrawn. 
Applicant's arguments, see pg. 9-16, filed January 12th, 2021, with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. The amendment to claim 1 has not been found to integrate the abstract idea into a practical application, nor has it been found to amount to significantly more than the judicial exception. The Examiner has maintained the rejection of Independent claim 1, as well as dependent claims 2-8. Further Explanation can be found above. 	Furthermore, no amendments have been made to claims 9-20. As such, the Examiner maintains the rejection under 35 U.S.C. 101 for reasons stated in the Final Rejection mailed on November 13th, 2020. Further explanation can be found above. 
Applicant's arguments, see pg. 16-19, filed January 12th, 2021, with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive.	The Examiner maintains the position that the combination of Modarresi and Pearce is appropriate. It is well known to those in the art that, unlike the Jaccard index, the matching times approach can be used to compare data types other than binary data. This difference in approaches does not need to be explicitly stated by the current art of record, as it is well-known. In the interest of compact prosecution, the Examiner has updated the corresponding motivation statements to better reflect the combination. For example, Applicant has argued (pg. 17), “Pearce fails to provide any teaching, suggestion, or disclosure that the use of a weighted Jaccard index prevents customer information from being discarded.” The Examiner has updated the language, however “discarded” was intended to mean “non-binary information that is not Applicant respectfully submits that the combination of Modarresi and Pearce is improper because the Office Action relies on information gleaned solely from Applicant's specification” the Examiner notes that the Jaccard index and Weighted Index/Matching Times approaches are well-known to those in the art. The knowledge that a Matching Times approach can compute non-binary data, as opposed to a Jaccard Index, is not proprietary to the present specification. Presenting this information in a motivation statement is not “gleaning facts from the prior art.”	The rejection under 35 U.S.C. 103 has been maintained. Further explanation can be found above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028.  The examiner can normally be reached on Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622